CANTERO, J.,
dissenting.
I would decline to exercise jurisdiction. The argument that petitioner presented, in response to this Court’s order directing him to show cause why our decision in Burgess v. State, 831 So.2d 137 (Fla.2002), should not control the outcome of this case and why the Court should not decline to exercise jurisdiction in this case, was never presented to either the trial court or the Second District. Therefore, I would decline to exercise jurisdiction.
WELLS and BELL, JJ., concur.